Per Curiam.
In this disciplinary proceeding against this attorney and counselor at law the referee appointed by this court has made findings of professional misconduct in taking advantage of his clients and abusing their confidence and obtaining money from them upon security subject to other claims which he concealed. We have examined the evidence and find the conclusions of the referee fully justified. In the relations of attorney to client “ the rule of loyalty is relentless and supreme.” This rule the respondent has flagrantly violated. The referee has recommended disbarment." We approve and adopt as ours the findings of the referee and order the respondent disbarred. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Report of referee confirmed and order of disbarment entered.